DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15, 19-21 in the reply filed on May 28 is acknowledged.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the insertion axis".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan et al. (US 2016/0199060 A1).
Regarding claim 10, Morgan et al. disclose an orthopedic staple comprising: a bridge fig. 18 (10a, 10b) extending from a first end portion to a second end portion [0106], the first end portion having a first surface lying in a first plane (see fig. below), and the second end portion having a second surface lying in a second plane (see fig. below), the bridge further including a step down region between the first end portion and the second end portion that causes a disparity between a location of the first plane and a location of the second plane (see fig. below), wherein the step down region includes a transition surface between the first surface and the second surface having a contour (see fig. below); a first staple leg fig. 17 (15) extending away from the first end portion to a first distal tip fig. 17, wherein the first staple leg has a first staple leg height extending from the bridge to the first distal tip (see fig. below); a second staple leg extending away from the second end portion to a second distal tip (see fig. below), wherein the second staple leg has a second staple leg height extending from the bridge st, 2nd, 3rd, Lapidus (fusion of the metatarsal/cuneiform), a Lisfranc procedure or a calcaneus slide [0104, 0106], and wherein the bridge is shaped corresponding to an anatomical structure of a bone surface surrounding the insertion site (see fig. below) and the contour is shaped corresponding to a contour of the bone fracture to be fused [0010, 0104, 0106]. 

    PNG
    media_image1.png
    529
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    660
    694
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2016/0199060 A1) in view of Viola (US 2006/0235469).
Regarding claim 1, Morgan et al. disclose an orthopedic staple (5) for fusion of a foot or ankle bone fracture [104, “Akin Osteotomy”], the staple comprising a bridge fig. 18 (10a, 10b) extending from a first end portion to a second end portion along a first direction (see fig. below) [0106], the bridge including a step down region (see fig. below) between the first end portion and the second end portion, wherein the step down region extends in both the first direction and a second direction that is different from the first direction (see fig. below), the step down region including a transition portion having a contour corresponding to a contour of the bone fracture to be fused [0104]; a first staple leg fig. 19 (15) extending from the first end portion to a first distal tip in the second direction [0104], wherein the first staple leg has a first staple leg height extending from the bridge to the first distal tip (see fig. below); a second staple leg extending from the second end portion to  a second distal tip in the second direction (see fig. below), wherein the second staple leg has a second staple leg height extending from the bridge to the second distal tip (see fig. below), and wherein first staple leg height is greater than the second staple leg height (see fig. below)… 

    PNG
    media_image3.png
    529
    803
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    653
    694
    media_image4.png
    Greyscale


Regarding claim 1, Viola discloses a central portion disposed along the bridge fig. 2 (102a, 104a, 106) between the first staple leg (104) and the second staple leg (102), the central portion having a structure that supports boney ingrowth fig. 2 (W) [0033, 0041, 0043]. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Viola with those of Morgan et al. as both disclose staples used to impart forces on pieces of bone to allow proper fusing and healing. While Morgan et al. does not explicitly disclose the central portion structure supporting boney ingrowth material, Viola teaches the process of surface treating a surgical staple to promote healing, growth, sealing, etc. [0033, 0041, 0043]. The process taught by Viola would be applicable to the staple taught by Morgan et al. without rendering the staple unusable. 
	Regarding claim 2, Morgan et al. and Viola disclose the staple of claim 1, wherein the central portion comprising a solid core fig. 2 (106) of Viola and a porous structure fig. 2 (W) of Viola around the solid core that supports the boney ingrowth.
	Regarding claim 3, Morgan et al. and Viola disclose the staple of claim 1, wherein the bone that the transition portion of the step down region is contoured to approximate is a surface of a bone fig. 9 of Morgan et al. of a foot [0076, 0092-0094 of Morgan et al.]. 


    PNG
    media_image5.png
    653
    694
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    528
    500
    media_image6.png
    Greyscale

	Regarding claim 9, Morgan et al. and Viola disclose the staple of claim 1, wherein the staple is sized to be inserted at least one of talonavicular (TN) fusion, a calcaneus cuboid (CC) fusion, a tibia talus (TT) fusion, a tarsal metatarsal (TMT) fusion, a navicular cuneiform (NC) fusion, 1st, 2nd, 3rd, Lapidus (fusion of the metatarsal/cuneiform), a Lisfranc procedure or a calcaneus slide [0106 of Morgan et al.], the bridge is shaped corresponding to an anatomical structure of a bone surface . 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2016/0199060 A1) in view of Viola (US 2006/0235469 A1).
Regarding claim 11, Morgan et al. disclose the staple of claim 10.
However, Morgan et al. do not disclose a central portion disposed along the bridge between the first staple leg and the second staple leg, the central portion having a structure that supports boney ingrowth.
Regarding claim 11, Viola discloses a central portion fig. 2 (W) disposed along the bridge (106) between the first staple leg (102) and the second staple leg fig. 2 (104), the central portion having a structure that supports boney ingrowth fig. 2 (100, 102a, 104a, W) [0032].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Viola with those of Morgan et al. as both disclose staples used to impart forces on pieces of bone to allow proper fusing and healing. While Morgan et al. does not explicitly disclose the central portion structure supporting boney ingrowth material, Viola teaches the process of surface treating a surgical staple to promote healing, growth, sealing, etc. [0033, 0041, 0043].  The process taught by Viola would be applicable to the staple taught by Morgan et al. without rendering the staple unusable. 
Regarding claim 12, Morgan et al. and Viola disclose the staple of claim 10, further comprising a central portion disposed along the bridge between the first staple 
Regarding claim 13, Morgan et al. and Viola disclose the staple of claim 12, wherein the central portion comprises a porous structure [0036, (as PEG is porous) of Viola].
Regarding claim 14, Morgan et al. and Viola disclose the staple of claim 10, wherein the first staple leg and the second staple leg are formed of solid titanium [0015 of Viola]. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2016/0199060 A1).
Regarding claim 19, Morgan et al. disclose a system fig. 4 (35) including a plurality of orthopedic staples [0085], the system comprising: a first staple fig. 4 (5) having: a bridge of a first extent between a first end portion and a second end portion (see figs. below), the bridge including a step down region between the first end portion and the second end portion (see figs. below), the step down region having a first height as measured in a first direction; a first staple leg extending from the first end portion to a first distal tip in the first direction, wherein the first staple leg has a first staple leg height extending from the bridge to the first distal tip; a second staple leg extending from the second end portion to a second distal tip in the first direction, wherein the second staple leg has a second staple leg height extending from the bridge to the second distal tip (see figs. below), and wherein first staple leg height is greater than the 

    PNG
    media_image7.png
    711
    926
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    553
    675
    media_image8.png
    Greyscale

However, Morgan et al. do not specifically detail wherein first staple leg height is greater than the second staple leg height; wherein the second extent is different from the first extent, and wherein the second step down region is different from the first step down region such that the first height is different from the second height.
Morgan et al. disclose many embodiments of the surgical staple with various shapes and orientations depending on the location and type of fracture to be fused. Morgan et al. teaches the staple being malleable and elastic while remaining effective without causing damage to bone or surrounding tissue [0091].  	It would have been obvious to one of ordinary skill in the art at the time of filing to construct the device taught by Morgan et al, with the first staple leg height is greater than the second staple leg height; wherein the second extent is different from the first 
Regarding claim 20, Morgan et al. disclose the system of claim 19, wherein: the height of the first staple leg of the first staple is longer than the height of the second staple leg of the first staple [0091, as the legs can be different in length], and the height of the first staple leg of the second staple is longer than the height of the second staple leg of the second staple. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2016/0199060 A1) in view of Viola (US 2006/0235469 A1).
Regarding claim 21, Morgan et al. disclose the system of claim 19.
However, Morgan et al. do not disclose a central portion disposed along the bridge between the first staple leg and the second staple leg, and the second staple has a central portion disposed along the bridge between the first staple leg and the second staple leg, where the central portion has a structure that supports boney ingrowth. 
Regarding claim 21, Viola disclose a central portion disposed along the bridge between the first staple leg and the second staple leg fig. 2 (106), and the second staple has a central portion disposed along the bridge between the first staple leg and the second staple leg, where the central portion has a structure fig. 2 (102a, 104a) that supports boney ingrowth fig. 2 (W) [0032, 0033]. 
. 
Allowable Subject Matter
Claims 6-8, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775